Citation Nr: 1538924	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Nancy Lavranchuck, Agent


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2013 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).

VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

The Veteran seeks service connection for a psychiatric disorder, to include PTSD.  He was previously afforded a VA examination for this claim in July 2012.  The psychologist determined that the Veteran exhibited mild symptoms of PTSD; however, he concluded that the Veteran symptomatology did not merit a diagnosis of PTSD or any other mental health disorder.  The Veteran subsequently voiced displeasure with this examination; he asserted that the evaluation felt scripted, rushed, and prejudged.  See September 2012 Notice of Disagreement.  In order to afford this combat Veteran every opportunity to substantiate his claim, the Board will afford the Veteran a new VA examination to determine the nature and etiology of any possible psychiatric disorders from a different VA examiner.

As the claim for service connection for a psychiatric disorder may potentially impact the Veteran's eligibility for a schedular evaluation of a TDIU, the Board finds that the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the claim for entitlement to a TDIU is remanded as well.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination, from a different examiner than the July 2012 VA examiner, to determine the nature and etiology of any mental health problems.  The entire claims file must be reviewed by the examiner.

The examiner is to provide a diagnosis or diagnoses for the Veteran's psychiatric disorder(s).  

If PTSD is diagnosed, the examiner must clearly state the stressor(s) upon which the diagnosis of PTSD is made.

For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to his active service.

All pertinent lay and medical evidence must be discussed in the rationale, including the Veteran's lay statements.

The examination report must contain a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




